Citation Nr: 0024613	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-10 417	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for asthma is well-grounded.  

2.  Entitlement to service connection for asthma.  

3.  The propriety of the initial 10 percent rating assigned 
for epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1986 to November 
1989.  This appeal arises from a September 1997 rating 
decision, which among other things, denied service connection 
for asthma.  This appeal also arises from a December 1999 RO 
hearing officer's decision, which awarded service connection, 
and assigned a noncompensable rating for epididymitis.  In a 
June 2000 rating decision, the rating for the veteran's 
service-connected epididymitis was increased to 10 percent, 
and the veteran was also granted special monthly compensation 
based on loss of use of a creative organ.  The claim for an 
increased rating for epididymitis was not withdrawn following 
the grant of a 10 percent rating and, as such, is considered 
to be an issue on appeal.  

In November 1998, the veteran was accorded a hearing before a 
hearing officer at the RO.  A copy of the transcript of the 
hearing is included in the claims folder.  The latter two 
issues on the title page are the subject of a remand at the 
end of this decision.  


FINDING OF FACT

The claim of service connection for asthma is plausible.  


CONCLUSION OF LAW

The claim of service connection for asthma is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he denied a 
history of asthma on enlistment examination in October 1986.  
A December 1986 medical record from Fort Jackson, South 
Carolina, noted his complaint of congestion, with a cough 
which produced phlegm and breathing problems.  On clinical 
evaluation, the examiner reported detecting bilateral rhonchi 
and wheezes.  A chest x-ray study was within normal limits.  
The examiner's assessment was of an upper respiratory 
infection/bronchitis.  On separation examination in August 
1989, the veteran gave a history of asthma when he was a 
child.  He indicated that his last symptoms occurred when he 
was about 17 years old.  On clinical evaluation, his lungs 
and chest were normal.  

The veteran submitted a claim of service connection for 
asthma in a statement dated in May 1997.  He asserted that he 
had asthma prior to service, and he contended that the 
disorder was aggravated during service.  He indicated that he 
received medical treatment for asthma during service, 
including treatment at Fort Jackson, in 1986 and 1987, and 
treatment at Fort Gordon, Georgia, in 1987.  The veteran 
reported that he was treated for asthma prior to service by 
David A. Rendleman, Jr., M.D., a retired physician in 
Salisbury, North Carolina.  He noted that he had been treated 
for asthma since service by medical providers at Concord 
Family Physicians (CFP), in Concord, North Carolina, and Dr. 
Earl Correll, in Kannapolis, North Carolina.  

A letter from Dr. Rendleman, dated in May 1997, was included 
with the veteran's May 1997 statement.  Dr. Rendleman's 
letter indicated that his records showed that he provided 
medical treatment to the veteran for bronchial asthma at the 
age of 6 in October 1968, at the age of 10 in July 1972, and 
at the age of 18 in December 1980.  

Records of medical treatment of the veteran by Dr. Correll, 
dating from February 1991 to May 1993, were associated with 
the claims folder in July 1997.  An October 1991 medical note 
indicated that the veteran had developed a cold, cough, and 
congestion.  He had been taking Sudafed, but this medication 
had not helped.  He reported that he had had asthma as a 
child, had taken Primatene, and it had helped.  A November 
1994 medical note indicated that the veteran was complaining 
of continuing problems with asthma.  He stated that he had 
worsening congestion, and Ventolin was causing discomfort.  
Following clinical evaluation, the assessment was sinusitis, 
bronchitis, and mild bronchospasm.  

Records of medical treatment of the veteran by medical 
providers at CFP, dating from May 1992 to June 1997, were 
subsequently added to the claims folder.  A January 1997 
medical note reported that the veteran gave a one week 
history of a productive cough with greenish sputum, and a one 
day history of difficulty in breathing.  He indicated that he 
had a history of asthma, but had not had any problems in the 
previous several years.  He used Primatene at home as needed.  
On clinical evaluation, the examiner noted that the veteran 
was in significant distress, and was speaking in short 
sentences.  His sinuses were mildly tender, and his lungs 
were extremely tight, with inspiratory and expiratory 
wheezes, and no crackles.  After one nebulizer treatment, the 
veteran complained that he still had chest tightness.  After 
a second nebulizer treatment, his chest tightness was 
resolved, and his lungs were clear.  The examiner's 
assessment was sinusitis, with severe asthma exacerbation.  

In a November 1997 letter, Jeffrey Hoffman, M.D., from CFP, 
reported that the veteran had received medical treatment for 
asthmatic symptoms at that facility in October 1993, November 
1994, and January 1997.  Dr. Hoffman stated that asthma had 
not been among the veteran's frequent complaints, and he 
opined that the veteran's asthma symptoms had been stable 
since he had been a patient at CFP.  Dr. Hoffman acknowledged 
that he had not had access to the veteran's service medical 
records, but indicated that, from the records he had 
reviewed, he saw no evidence that the veteran's asthma was 
increasing in severity.  

At a hearing before a hearing officer at the RO in November 
1998, the veteran testified that he received medical 
treatment for asthma on three occasions prior to service.  He 
further stated that he was taken to the emergency room by his 
parents, but he was not hospitalized.  While participating in 
sports in school, he tried to make sure that his chest was 
covered, and he tried to prevent his head from getting wet.  
He indicated that he experienced severe asthma symptoms 
during his first six weeks of service.  He took what he 
described as the mildest form of Primatine for the asthma 
symptoms.  The veteran entered service in December.  He 
recalled that the weather was rainy much of the time, and he 
developed a problem with asthma in connection with running.  
He testified that prior to his enlistment, an army recruiter 
advised him not to mention that he had had asthma.  He 
reported that he had gone on sick call during service, and 
continued to have problems with asthma after service.  He 
began taking Ventolin after service, but he found that this 
medication made him nervous, as well as the currently 
available stronger forms of Primatine.  The veteran indicated 
that he had received medical treatment for asthma since 
service from Drs. Correll and Hoffman, and he had learned to 
control his asthma with medication.  

On VA respiratory examination in December 1998, the examiner 
reported that the veteran did not smoke and had no known drug 
allergies.  The veteran gave a history of asthma prior to 
service, and he asserted that his asthma had grown worse 
during service.  He was taking Serevent and Ventolin, and 
using Beconase inhalers.  He complained that he was unable to 
run and grew short of breath easily.  On clinical evaluation, 
the examiner noted that the veteran's chest demonstrated 
expiratory wheezes, bilaterally.  His breath sounds were 
slightly obtunded.  The diagnostic impressions of the 
examiner are not included with the examination report 
currently in the claims folder, and it is apparent that one 
or more subsequent pages of the examination report are not in 
the claims folder.  

In January 1999, the RO requested that the physician who 
examined the veteran on the December 1998 VA respiratory 
examination review the service medical records, which the RO 
noted did not contain evidence of medical treatment of 
asthma, and provide an opinion as to whether the veteran's 
asthma was aggravated by service.  In a statement dated in 
February 1999, the examiner reported reviewing the claims 
folder, including the veteran's service medical records.  The 
examiner indicated that the veteran currently has what was 
characterized as fairly severe asthma.  However, the examiner 
declined to respond to the request for a medical opinion as 
to whether the veteran's asthma was aggravated by service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
order for a claim of service connection to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Here, the written statement of Dr. Rendelman that he provided 
medical treatment to the veteran for bronchial asthma prior 
to his military service clearly and unmistakably establishes 
that the veteran had asthma prior to service.  Dr. Hoffman's 
November 1997 letter and the February 1999 statement of the 
VA examiner demonstrate that the veteran currently has 
asthma.  The veteran is competent to state that he had 
asthmatic symptoms in service.  Given that the evidence shows 
that the veteran had asthma prior to service, that he 
currently has asthma, and he alleges that he had asthmatic 
symptoms in service, the Board concludes that the claim of 
service connection for asthma is plausible.  It satisfies the 
requirements of Caluza, and the claim is well-grounded.  To 
this extent, the claim should be granted.  


ORDER

The claim of service connection for asthma is well-grounded, 
and to this extent, the appeal is granted.  



REMAND

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to disorders noted at entrance into service, or 
where unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b) (1999).  
See also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service unless there 
is clear and unmistakable evidence that such increase in 
severity is due to the natural progress of the injury or 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

With regard to the claim of service connection for asthma, 
the evidence as to the presumption of soundness includes the 
veteran's history given on his separation examination that he 
had asthma prior to service, his sworn testimony at a hearing 
before the RO, and the written statement of Dr. Rendleman 
that he provided medical treatment to the veteran for 
bronchial asthma prior to the veteran's service.  Considering 
the evidence in its entirety, the Board concludes that the 
veteran's asthma clearly and unmistakably pre-existed 
service, and the presumption of soundness is rebutted.  

As to the entering of a decision on the merits, the medical 
evidence currently of record does not establish whether the 
veteran's pre-existing asthma increased in severity during 
service.  The RO attempted to obtain a medical opinion from 
the physician who examined the veteran in December 1998 as to 
whether the veteran's pre-existing asthma was aggravated by 
service.  However, despite having performed a respiratory 
examination of the veteran, and having reviewed the claims 
folder, including the service medical records, which did not 
show medical treatment of the veteran for asthma in service, 
the VA examiner declined to provide a medical opinion needed 
for the Board of Veterans' Appeals (Board) to fairly 
adjudicate the veteran's claim of service connection for 
asthma on the merits.  The Court has held that the Board may 
not rely on its own substantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, the claim of service connection 
for asthma must be remanded to obtain the needed medical 
opinion as to aggravation.  

With regard to the claim as to the propriety of the initial 
10 percent rating for service-connected epididymitis this 
claim is, in effect, a claim that this service-connected 
disability is more severe than reflected by the current 
rating.  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Accordingly, the Board finds that the claim as 
to the propriety of the initial 10 percent rating for 
service-connected epididymitis is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

The veteran was accorded a VA genitourinary examination in 
December 1998, but the examiner reported that the claims 
folder, including the veteran's service medical records, was 
not available at the time of the examination.  The examiner's 
diagnosis was chronic, recurrent epididymal orchitis on the 
right with a history of the same disorder on the left.  
Following a request by the RO to review the claims folder, 
the examiner who conducted the December 1998 genitourinary 
examination of the veteran submitted a February 1999 
statement which indicated that the claims folder, including 
the service medical records, had been reviewed.  The examiner 
opined that the veteran's epididymitis pre-existed service, 
but offered no opinion as to the current severity of the 
disorder.  Therefore, this claim must be remanded to accord 
the veteran a medical examination to determine the severity 
of his service-connected epididymitis.  

The claim of service connection for asthma and the claim as 
to the propriety of the initial 10 percent rating for 
epididymitis are REMANDED to the RO for the following:

1.  The veteran should be accorded a VA 
respiratory examination by a specialist 
in respiratory diseases and other than 
the physician who examined him in 
December 1998.  The examiner must review 
the claims folder and a copy of this 
remand in connection with the examination 
and state in the examination report that 
the review has been accomplished.  All 
clinical findings should be reported in 
detail.  The examiner must express an 
opinion in answer to the following 
question:  Is it at least as likely as 
not that the veteran's pre-service asthma 
increased in severity during service?  
The examiner must fully explain the basis 
for the opinion rendered.  

2.  The veteran should also be accorded a 
VA genitourinary examination to determine 
the current severity of his service-
connected epididymitis.  The examiner 
must review the claims folder and a copy 
of this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must state, 
consistent with the provisions of 
Diagnostic Code 7525 requiring that 
epididymitis be rated as a urinary tract 
infection, and consistent with the 
provisions of 38 C.F.R. § 4.115a, whether 
the veteran's epididymitis is manifested 
by recurrent symptomatic infections 
requiring drainage and/or frequent 
hospitalizations (greater than two times 
a year) and/or requiring continuous 
intensive management.  He should also 
state whether the veteran's epididymitis 
produces poor renal function, and if so, 
should fully describe such poor renal 
dysfunction in terms that it may be 
evaluated under 38 C.F.R. § 4.115a.  To 
this end, the RO should provide the 
physician with a copy of the above noted 
rating criteria.  

3.  Thereafter, the RO should 
readjudicate the claim of service 
connection for asthma and the claim as to 
the propriety of the initial 10 percent 
rating assigned for epididymitis to 
determine whether the claims may be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given a reasonable 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  The purpose of this 
remand is to procure clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

